Case 1:19-cv-01921-TFH Document5 Filed 10/01/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

KASSEM HEJEW,

Plaintiff,

Vv. Civil Action No. 19-cv-1921 (TFH)

ANDREA M. GACKI, et al.,

Defendants.

 

 

SCHEDULING ORDER

Upon consideration of the parties’ Joint Motion for a Scheduling Order [ECF No.

4], itis hereby ORDERED that the motion is GRANTED. This case shall proceed

according to the following schedule unless otherwise ordered by the Court:

Defendants’ Production of the Administrative
Record Related to its August 29, 2019 Decision

Plaintiff's Amended Complaint

Defendants’ Responsive Pleading

Defendants’ Certified List of the
Contents of the Administrative Record

Plaintiff's Opposition, and Plaintiff's Cross Motion for
Summary Judgment, If Applicable

Defendants’ Reply, and Defendants’ Opposition
To Plaintiff's Cross Motion for Summary Judgment,
If Applicable

October 4, 2019

October 11, 2019
November 8, 2019
November 8, 2019

December 6, 2019

January 3, 2020
Case 1:19-cv-01921-TFH Document 5 Filed 10/01/19 Page 2 of 2

Plaintiff's Reply January 31, 2020

The parties are also directed to review and comply with the Local Civil Rules of this
Court, and particularly Local Civil Rule 7(n) related to judicial review of administrative
agency actions. Given the nature of this case, along with the parties’ joint motion for a
scheduling order, the Court has determined that a scheduling conference is not necessary.
LCvR 16.4(a).

Any request to extend or reschedule a due date shall be by motion after conferring with
the opposing party. If at any time the parties determine that mediation or alternative dispute
resolution might be beneficial to narrow the issues or resolve the case, the parties shall so
notify the Court.

SO ORDERED.

serenve ger ome ko VEE,

if:
Thomas F, fogen
SENIOR UNITED STATES DiSTRICT JUDGE
